DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ryuichi (JP 3053771 B) in view of Werner (US Pub. 3,763,589).
Regarding claim 1, Ryuichi discloses a hanger for use in fishing mounted on a rod body of a fishing rod, comprising: 
a mounting shaft portion fixed to an outer peripheral surface of the rod body (Fig. 2, short shaft 8b); 
and a protection portion rotatably coupled to the mounting shaft portion and configured to cover the hanging portion (Fig. 2, hanging portion 7), wherein the protection portion includes: 
a coupling portion coupled to the mounting shaft portion so as to be rotatable about a central axis of the mounting shaft portion in a state of being in contact with the outer peripheral surface of the rod body (Fig. 2, strapping part 8); 
and an accommodation portion extending from the coupling portion and accommodating the hanging portion (Fig. 1, space between arms 6), and wherein the protection portion is rotatable to: 
an open position where the protection portion exposes the hanging portion; and a closed position where the protection portion covers the hanging portion and the hanging portion is accommodated in the accommodation portion such that the hanging portion and the protection portion pinch the fish hook or the fishing line (Fig. 4 depicts hanging portion 7 in an open position while fig. 4, depicts hanging portion 7 in a closed position. The hanging portion 7 is rotatable between these two positions).
However, Ryuichi does not disclose as taught by Werner, a hanging portion supported by the mounting shaft portion and configured to hang a fish hook or a fishing line (Fig. 1, bent-up ear 26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hanger of Ryuichi to include the hanging portion of Werner as it might be more advantageous to have the portion that retains the hook to be fixed in place.
Regarding claim 2, Ryuichi as modified by Werner discloses the claimed invention in addition to as taught by Ryuichi, the protection portion includes a pressing portion located adjacent to the accommodation portion and pressing the fish hook or the fishing line toward the outer peripheral surface of the rod body in the closed position (Fig. 2, hanging portion 7 has a lower surface closest to the rod).
Regarding claim 3, Ryuichi as modified by Werner discloses the claimed invention in addition to as taught by Ryuichi, the protection portion includes a protruding portion located in front of the pressing portion and protruding from the accommodation portion in a direction away from the central axis of the 31mounting shaft portion (Fig. 3, tip part 6a).
Regarding claim 4, Ryuichi as modified by Werner discloses the claimed invention in addition to as taught by Ryuichi, the protection portion includes, at the protruding portion, a contact surface facing toward the central axis, and wherein the contact surface is configured to be brought into contact with a front end of the hanging portion and to press the hanging portion toward the rod body when the protection portion is rotated from the open position to the closed position (Fig. 3, tip part 6a has an interior surface that faces the central axis).
Regarding claim 5, Ryuichi as modified by Werner discloses the claimed invention in addition to as taught by Ryuichi, the coupling portion includes: 
an insertion portion into which a portion of the hanging portion is inserted when the protection portion is rotated from the closed position to the open position (Fig. 2, space between arms 6); 
and a pushing-up surface formed at the insertion portion and brought into contact with the portion of the hanging portion, and wherein, as the protection portion is rotated from the closed position to the open position, the coupling portion rotates the portion of the hanging portion by the pushing-up surface (Fig. 2, surface 5b).
Regarding claim 6, Ryuichi as modified by Werner discloses the claimed invention in addition to as taught by Ryuichi, the hanger for use in fishing is viewed from a lateral side, the coupling portion is in contact with the outer peripheral surface of the rod body at a first contact point in a state where the protection portion is in contact with the outer peripheral surface of the rod body in the closed position, wherein, when the hanger for use in fishing is viewed from a lateral side, during rotation of the protection portion from the closed position to the open position, the coupling portion is in contact with the outer peripheral surface of the rod body at a second contact point that is most distant from the central axis of the mounting shaft portion, and wherein, when the hanger for use in fishing is viewed from a lateral side, the coupling portion is formed in a shape that has an arcuately curved contour line between the first contact point and the second contact point such that the first contact point is located inside an imaginary 32circle, which is centered on the central axis and passes through the second contact point (Figs. 4-5, base end part 6b is cam-shaped with a contact point with the rod at a location in a closed position and another contact point with the rod while in the open position).
Regarding claim 9, Ryuichi as modified by Werner discloses the claimed invention in addition to as taught by Ryuichi, the mounting shaft portion includes: 
a shaft portion to which the hanging portion and the protection portion are coupled (Fig. 2, short shaft 8b);  
and a pair of mounting portions respectively provided at both ends of the shaft portion (Fig. 2, strapping part 8), wherein an elastic band for fixing the mounting shaft portion to the rod body is engaged with the pair of mounting portions (Fig. 1, elastic band 3), and wherein at least one of the pair of mounting portions is configured to fit with the shaft portion (Fig. 2, strapping part 8 connects to short shaft 8b).
Regarding claim 10, Ryuichi as modified by Werner discloses the claimed invention in addition to as taught by Ryuichi, the hanger for use in fishing is mounted on the outer peripheral surface of the rod body by an elastic band, which is wound around the outer peripheral surface of the rod body and is engaged with the mounting shaft portion of the hanger for use in fishing (Fig. 1, elastic band 3).
Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY HOOPER MUDD whose telephone number is (571)272-5941. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 5712721467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HM/
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642